Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 20, 2021

The Court of Appeals hereby passes the following order:

A21A1478. 13TH STREET HOLDINGS, LLC v. CHOATE CONSTRUCTION
    COMPANY.

      The parties in the above-referenced appeal have filed a Notice of Bankruptcy
and Suggestion of Automatic Stay pursuant to 11 U.S.C. § 362. This Court is
constitutionally required to dispose of every case at the term of court for which it is
entered on the court’s docket for hearing or at the next term of court. See Ga. Const.
of 1983, Art. VI, Sec. IX, Par. II. Accordingly, this Court does not have the power to
stay a case. We therefore remand this case to the trial court until the stay of
proceedings is lifted. See Boardman v. Brenninkmeijer, 328 Ga. App. 882, 882-883
(763 SE2d 267) (2014). At that time, Appellant may re-institute the appeal by filing
a new Notice of Appeal in the trial court within 30 days of the date of the entry of the
order in the bankruptcy court lifting the stay.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/20/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.